DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2022 has been entered.

Vacated Action
	The Action mailed 5/20/2022 was vacated in the Miscellaneous Communication mailed 6/10/2022 in view of the Letter Requesting a three (3) month Suspension filed 3/25/2022.
	It is the Examiner’s understanding that the suspension ended on 6/25/2022, and no subsequent response was filed by the Applicant.

Claim Status
	Claims 1-9 and 13-23 are pending.  Claims 19 and 21 were amended in the Reply filed 3/25/2022.  Claims 1-9, 13-18, and 20-23 are withdrawn.  Claim 19 is presently considered.

Election/Restrictions
Applicant’s election of Group I (original claims 1-7) and the species of SEQ ID NO: 1 (“APNHLLEVRV”) (original claims 1 and 3) in the reply filed on 3/1/2021 was previously acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Preserving a right to rejoinder is not equivalent to specifically and distinctly identifying errors in the requirement.
The originally elected species of SEQ ID NO: 1 (“APNHLLEVRV”) was previously examined and deemed free of the prior art for reasons set forth in a Previous Action. Examination previously proceeded to a non-elected species comprising instant SEQ ID NO: 2, which was deemed obvious in view of the prior art (see previous Action mailed 9/28/2021).  In the Reply filed 3/25/2022, claim 19 was amended to exclude the non-elected species. Per MPEP § 803.02(III)(A), examination has now proceeded to the non-elected species consisting of instant SEQ ID NO: 13.
Following extensive search and examination, the non-elected species consisting of instant SEQ ID NO: 13 was deemed obvious in view of the prior art as applied below. Per MPEP § 803.02(III)(A), 
If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping.
In addition, the Markush Grouping has been rejected as improper as set forth below. The non-elected species is understood to read upon instant claim 19 alone.
Per MPEP § 803.02 “where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298, 92 USPQ2d 1163, 1171 (Fed. Cir. 2009) (the entire element is disclosed by the prior art if one alternative in the Markush group is in the prior art).  Therefore, Applicant is advised that additional non-elected species within the scope of instant claim 19 may be anticipated and/or rendered obvious by the prior art set forth on record below, because such references have only been examined and considered with respect to the single sequence of instant SEQ ID NO: 13 at this time.  Claim 19 is presently considered only to the extent necessary to determine patentability of the Markush claim, and claims to other non-elected species have been held withdrawn (see, e.g., MPEP § 803.02(III)(A)).  
Claims 1-9 and 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/2021.
Claims 13-18, 21-23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (i.e., methods rather than products), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/2021.
Accordingly, claim 19 is presently considered.

Information Disclosure Statement
As noted in the previous Action mailed 3/16/2021, a basic Internet search discovered multiple citations that appear relevant and identify the instant inventor.  For example, the following citation appears to be pertinent to the instant invention:

    PNG
    media_image1.png
    122
    657
    media_image1.png
    Greyscale

In addition, the IDS filed 9/17/2021 at Cite No: “L” is a news report that references a published interview set forth as a link within the document itself, but the link is dead and Applicant has failed to provide the actual published interview on record in an IDS.  The interview is identified as pertaining to the claimed invention and is therefore material to patentability, and should also be placed on record in an IDS.
These publications predate the filing date of the instant invention and are relevant to examination.  These references and any other associated pre-filing disclosures, including interviews and newspaper reports known to the Inventor or Attorney of Record should be set forth in an IDS and placed on record in a subsequent action (see, e.g., MPEP § 2001.01, 2002, 2002.01, 2002.02, 37 CFR 1.56, 37 CFR 1.2).  
Examiner notes that Applicant was made aware of the existence of such relevant prior art on 3/16/2021, and because it predates the filing date, it is clearly pertinent to a determination of patentability and should be placed on record in the form of an IDS.
Examiner acknowledges Applicant’s assertion that a “comparable” document was placed on record (see, e.g., Reply filed 3/25/2022 at 11).  Upon review of MPEP § 2001.01, 2002, 2002.01, 2002.02, 37 CFR 1.56, 37 CFR 1.2, Examiner was unable to find a legal rationale supporting the failure to provide a material document premised upon the assertion that the document is “comparable”.  Furthermore, the document contains a dead link to a published interview with the inventor, and the interview was not provided in an IDS. Applicant should provide the relevant publications in an IDS or set forth a legal basis supporting their position to withhold material publications from the Office.

Specification
The Specification filed 3/25/2022 is acknowledged. 
The Specification contains multiple errors or informalities. For example, at page 16 of the Mark-up Specification filed 3/25/2022, at lines 30-35, there is an incomplete sentence ending with “allowing” and no period. Similarly, at page 16, a grammatically incorrect sentence starting with “Designed a series...” appears at lines 1-2.  This is not an exhaustive listing of issues remaining in the Specification. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Claim 19, added in the Reply filed 9/15/2021, is representative of the amended claim scope.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
“Consisting of” excludes any elements, step, or ingredient not specified (see, e.g., MPEP § 2111.03(II)).  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (see, e.g., MPEP § 2111.03(II)).
“Therapeutic composition” is understood to be any “composition to be administered as a therapeutic treatment to a subject suffering from a disorder” (see, e.g., Spec. filed 6/10/2020 at 2 at lines 30-35).  The description of “composition” is informative, and identifies that the term indicates that pharmaceutically acceptable carriers and/or excipients are optional (see, e.g., Spec. filed 6/10/2020 at 3 at lines 2-10).  Accordingly, the phrase “therapeutic composition” is reasonably understood to refer to an intended or expected use, namely a product intended for administration to a subject.  Per MPEP §§ 2111.02 and 2111.04, the term is reasonably understood to be satisfied by any prior art composition capable of performing the intended use.
“Active agent” is understood to mean “a compound being effective in the treatment of a disorder, when being administered in an effective amount to a subject suffering from a disorder” (see, e.g., Spec. filed 6/10/2020 at 3 at lines 10-15).
The phrase “at least one active agent that is a complement factor 3-targeting inhibitor, and is at least one of a peptide comprising” is understood to describe a single agent (i.e., one “that is a complement factor 3-targeting inhibitor” and is also “at least one of a peptide comprising....”).  For purposes of rejections under 35 USC 101 and 103, this recitation is presumed satisfied by all structures encompassed by the enumerated species.  For purposes of written description analysis, the phrase has been interpreted as a functional limitation.
Additional claim interpretations are set forth below.

Withdrawn Claim Rejections
The rejection of claim 19 under 35 U.S.C. 102(a)(1)/(a)(2) as being clearly anticipated by US7553931 (Jun. 30, 2009), is withdrawn in view of the amendments to claim 19 as filed 3/25/2022.
The rejection of claim 19 under 35 U.S.C. 102(a)(1)/(a)(2) as being clearly anticipated by US5849297 (Harrison et al.; Dec. 15, 1998), is withdrawn in view of the amendments to claim 19 as filed 3/25/2022.
The rejection of claim 19 under 35 U.S.C. 102(a)(1)/(a)(2) as being clearly anticipated by US10238735 (Bredehorst et al; Mar. 26, 2019); is withdrawn in view of the amendments to claim 19 as filed 3/25/2022.
The previous rejection of claim 19 under 35 U.S.C. 101 has been partially traversed in view of the amendments filed 3/25/2022.  A revised rejection addressing the amended claim scope has been set forth on record below.

New Claim Rejections
Improper Markush Rejection
Claim 19 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. 
A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 19 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: Claim 19 recites a vast and highly varied genus of “active agents”, including any peptide
(A) “comprising” SEQ ID NOs: 1, 6, 10, 14, 16, or 19; 
or otherwise any peptide
(B) “consisting” of SEQ ID NOs: 2, 3, 4, 5, 7, 8, 9, 11, 12, 13, 15, 17, 18, or 20.
The structures encompassed by instant claim 19 do not share any “single structural feature” or any “substantial structural feature” from which any common use “flows” (note that a peptide-backbone is not a “substantial structural feature” because no “common use [] flows from the common structural feature” of the peptide backbone).  Notably, the “comprising” language reads upon linear, branched, cyclic, and dendritic embodiments, which may vary in length (and molecular weight) from under 20 amino acids to >300 amino acids in length (i.e., length is unbounded).  Furthermore, no common secondary or tertiary structure has been identified or would reasonably be presumed to exist among such distinct and unrelated sequences.  Accordingly, the Markush Grouping is not limited to “members of the same recognized physical or chemical class or the same art-recognized class” (e.g., branched and dendritic >300mers are not the same “physical or chemical class” as cyclic or linear sequences having fewer than 20 amino acids).
	Furthermore, it is unclear if all species within the disclosed genus share a single “common use” because the Specification identifies that SEQ ID NOs: 17-20 exhibited “<=20” hemolysis inhibition (see, e.g., Spec. filed 6/10/2020 at Table 1 on 16-17), which is a range including zero activity.  Therefore, the data of record does not appear to support the conclusion that all enumerated sequences actually share a “common use”.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Accordingly, claim 19 is rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more (see, e.g., MPEP § 2106). 
Amended claim 19, as filed 3/25/2022, recites and encompasses at least compositions comprising “a peptide consisting of SEQ ID NO: 3”.  However, instant SEQ ID NO: 3 is a fragment of a naturally occurring protein as evidenced by GenBank AAA85332.1 (Complement component C3 [Homo Sapiens], GenBank AAA85332.1, ncbi.nlm.nih.gov, 2 pages (Jan. 10, 1996), also available at https://www.ncbi.nlm.nih.gov/protein/AAA85332.1; hereafter “AAA85332.1”; see id. starting at position 1429; cited in previous action).
Although claim 19 pertains to a fragment of naturally occurring AAA85332.1, the Court has clarified that fragmentation of biopolymers does not constitute a feature that renders biopolymers markedly different from what exists in nature. Even though fragmentation or truncation structurally changes a protein or nucleic acid from its natural state, the resultant difference (e.g., “broken” bonds) is not significant enough to render an isolated polynucleotide or peptide fragment markedly different, because the sequence of the biopolymer has not been altered. See, e.g., Myriad, 133 S. Ct. at 2116-18.
Accordingly, claim 19 is directed to a product of nature, namely a fragment of naturally occurring AAA85332.1 (see, e.g., MPEP § 2106.04(I)-(II)).  
Here, the only additional limitations recited at claim 19 are that (i) the fragment be in “[a] therapeutic composition”, and (ii) the fragment be “a complement factor 3-targeting inhibitor” (see, e.g., instant claim 19).  The interpretation of “therapeutic composition” is set forth in a separate section above, which is incorporated herein.  The “therapeutic composition” is not specifically defined on record and is therefore reasonably understood to read upon aqueous solutions, blood, tissue, etc., which naturally comprise AAA85332.1.  The recitation that the fragment be “a complement factor 3-targeting inhibitor” is presumed satisfied for purposes of the instant rejection by SEQ ID NO: 3 as recited at instant claim 19.  Therefore, the pending claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because merely placing the product of nature into a generic container such as a test tube does not add a meaningful limitation as it is merely a nominal or token extra-solution component of the claim, and is nothing more than an attempt to generally link the product of nature to a particular technological environment.  Accordingly, the claim does not recite additional elements that integrate the judicial exception into a practical application (see, e.g., MPEP § 2106.04(I)-(II)). 
Accordingly, claim 19 recites SEQ ID NO: 3, which is a fragment of naturally occurring AAA85332.1, that is not markedly different from the naturally occurring protein because the sequence of the biopolymer has not been altered. See, e.g., Myriad, 133 S. Ct. at 2116-18.
Applicant is advised that the instant rejection is not exhaustive, and has not been extended beyond SEQ ID NO: 3 at this time. 
Accordingly, claim 19 is rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over WO 97/01578 (Ogata; Jan. 16, 1997; cited in action mailed 5/20/2022).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, and that discussion is incorporated herein.  Additional claim interpretations are set forth below.  For purposes of the instant rejection, all peptide sequences encompassed by instant claim 19 are understood to fully satisfy the recitation that such peptide “is a complement factor 3-targeting inhibitor”.
WO’578 discloses products and methods of making products, specifically peptides, that modulate the activity of the complement system (see, e.g., WO’578 at abs, claims, page 4 at lines 2-13).  WO’578 discloses a sequence that comprises instant SEQ ID NO: 13 (“ERLGREGVQ”), namely SEQ ID NO: 65, which has the 13-mer sequence “ERLGREGVQKEDI” (see, e.g., WO’578 at Table 3 on 23, SEQ ID NO: 65).  WO’578 reports that “ERLGREGVQKEDI” inhibits the activity of C3/C4/C5 peptides in a hemolytic assay (see, e.g., id.), wherein it is understood that the hemolytic assay necessarily requires the synthesis, purification, and use of an aqueous composition comprising “ERLGREGVQKEDI” (see, e.g., id.).  Furthermore, WO’578 explicitly directs artisans to make and use pharmaceutical compositions comprising such peptides (see, e.g., WO’578 at 18 at lines 10-20, claim 6).  Accordingly, the prior art provides direct guidance directing artisans to pharmaceutical compositions comprising “ERLGREGVQKEDI”.
WO’578 differs from the instantly claimed invention as follows:  Although WO’578 discloses the 13-mer of SEQ ID NO: 65, which comprises instant SEQ ID NO: 13 (“ERLGREGVQ”), amended claim 19 is limited to sequences “consisting of SEQ ID NO: 13”.  Accordingly, the issue is whether or not it would have been obvious to arrive at instant SEQ ID NO: 13 in view of the prior art by truncating the prior art sequence.
WO’578 does not disclose SEQ ID NO: 65 in a vacuum but instead provides ample guidance regarding the process of how the inventor arrived at SEQ ID NO: 65, and additional guidance regarding how to arrive at similar sequences predicted and expected to have similar properties (see, e.g., WO’578 at abs, claims, page 4 at lines 2-13).  Specifically, WO’578 directs artisans to a process of identifying molecules that affect biological activity of protein C2, C3, C4, C5 or Factor B of the mammalian complement system (see, e.g., WO’578 at 4 at lines 2-13, claims 1, 6-9; see also id. at 24-25 at Examples 2-3).  The process involves identifying indels present in the target protein and making a protein having an amino- or carboxy- terminus located “within about 30 amino acid residues or less of said indel” (see, e.g., WO’578 at 4 at lines 2-13, claims 1, 6-11), wherein the peptide fragment “has a sequence of . . . .about 4 to about 15 amino acid residues” (see, e.g., WO’578 at 4 at lines 30-36, 5 at lines 1-35, 6 at lines 1-112, Fig. 1-2E, 20 at lines 4-27, claims 1, 6-11).  Accordingly, the process disclosed depends upon comparing multiple homologs and identifying indels (see id.), and the process is exemplified for complement proteins at Figures 1-2E (see, e.g., WO’578 at Fig. 1-2E, page 6 at lines 25-35, page 10 at lines 1-20, page 11 at lines 1-20, page 11 at Table 1, page 24-25 at Examples 2-3, claims 1, 8-13, 17-18, 25, 29). As shown at Figure 2C of WO’578, SEQ ID NO: 65 spans Indel 16 (see, e.g., WO’578 at Fig. 2C, reproduced in part in a modified form below): 

    PNG
    media_image2.png
    268
    776
    media_image2.png
    Greyscale

Accordingly, an artisan would readily appreciate that additional sequences other than SEQ ID NO: 65 predicted and expected to target hC3 could be made by identifying all peptide sequences of “about 5 to about 18 amino acid residues in length” (see, e.g., WO’578 at claims 1, 10-11, 17), wherein such peptide fragment is “located within . . . about 8 amino acids or less of an indel” (see, e.g., WO’578 at claims 1, 10-12, 17), such as a peptide fragment that “spans said indel” and “has a sequence located within said indel” (see, e.g., WO’578 at claims 1, 8-14, 17).  Specifically, the sequence spanning and located within Indel 16 for hC3 as shown at Fig. 2C is “REGVQ” (see id.; see also id. at Fig. 2C at Indel 16 for targeted sequence of hC3).  Therefore, subgenus of 5-18mer peptides targeting hC3 that span indel 16 and include the sequence located within indel 16 is finite and includes a single 5-mers (e.g., “REGVQ”), two 6-mers (“GREGVQ” and “REGVQK”), three 7-mers (LGREGVQ; GREGVQK; and REGVQKE), four 8-mers; five 9-mers, six 10-mers, seven 11-mers, eight 12-mers, nine 13-mers, ten 14-mers, eleven 15-mers, twelve 16-mers, thirteen 17-mers, and fourteen 18-mers, for a total of 105 finite species. Notably, the “five 9-mer” sequences targeting hC3 that span indel 16 and include the sequence located within indel 16 are as follows: ERLGREGVQ; RLGREGVQK; LGREGVQKE; GREGVQKED; and REGVQKEDI.  This finite subgenus includes the sequence consisting of instant SEQ ID NO: 13 (“ERLGREGVQ”).  Accordingly, in view of the exemplified species of SEQ ID NO: 65, which has the 13-mer sequence “ERLGREGVQKEDI” (see, e.g., WO’578 at Table 3 on 23, SEQ ID NO: 65) and the guidance provided by WO’578 directing artisans to 5-18mer peptides targeting hC3 that span indel 16 and include the sequence located within indel 16 would arrive at the instantly claimed species (see, e.g., WO’578 at Fig. 1-2E, page 6 at lines 25-35, page 10 at lines 1-20, page 11 at lines 1-20, page 11 at Table 1, page 24-25 at Examples 2-3, claims 1, 8-13, 17-18, 25, 29, SEQ ID NO: 65).
	Regarding the predicted and expected activity of 5-18mer peptides targeting hC3 that span indel 16 and include the sequence located within indel 16 relative to hC3, WO’578 identifies that such sequences are predicted and expected to modulate activity of the mammalian complement system by directly or indirectly enhancing an activity of a protein of the mammalian complement system (see, e.g., WO’578 at claims 18 and 20-21; see also id. at abs, page 4 at lines 2-13, page 6 at lines 3-21, page 11 at lines 1-20, 18 at lines 21-27).
	In sum, close prior art exists the was shown to exhibit activity in hemolytic assays, wherein the prior art teaches peptides targeting hC3 protein, for use in therapeutic compositions, and additionally provides direct guidance to artisans which would lead them to the non-elected species as presently claimed.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  First, the claimed invention is obvious because “ERLGREGVQ” is obvious to try in view of WO’578, because there are a finite number (e.g., about 105) of identified, predictable solutions for sequences targeting hC3 that span “indel 16” and also include the sequence located within “indel 16”, which are predicted to modulate the activity of hC3, and among the finite possibilities is “ERLGREGVQ” (see, e.g., MPEP § 2143(I)(E)).  In addition, or alternatively, the invention is obvious because it amounts to a variant of prior art SEQ ID NO: 65, wherein the explicitly disclosed process of WO’578 explicitly teaches artisans and directs artisans how to specifically make and modify 5-18mer peptides targeting hC3 that span “indel 16” and include the sequence located within “indel 16”, wherein such variations would yield expected and predicted results, namely peptide equivalents suitable for use in targeting hC3 as taught by WO’578 (see, e.g., MPEP § 2143(I)(C), (D), (F), and (G); see MPEP § 2144.06, noting that all such peptides are disclosed as equivalents for targeting hC3).  In addition, or alternatively, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities, because "[a]n obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties" (see, e.g., MPEP § 2144.09(I)).  Here, instant SEQ ID NO: 13 and prior art sequence SEQ ID NO: 65 share close structural similarity (e.g., 100% sequence identity over the length of instant SEQ ID NO: 13), appear to have similar utilities (e.g. compare hemolytic assay at Spec. filed 6/10/2020 at Table 1 with WO’578 at Table 3), and the disclosure of WO’578 reasonably identifies both compounds as equivalents suitable for targeting hC3.  Accordingly, a prima facie case of obviousness exists per MPEP § 2144.09(I).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the biochemical arts to practice a prior art method in order to obtain the expected results identified by the prior art.  
Accordingly, claim 19 is rejected.

Claim Rejections - 35 USC § 112(a), Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 is representative of the instant claim scope and has been rejected as reciting an improper Markush Grouping.  For purposes of the instant rejection, the term “active agent that is a complement factor 3-targeting inhibitor” is interpreted as a functional limitation.
Ostensibly, the scope of structures encompassed by claim 19 is vast and highly varied, potentially including any peptide
(A) “comprising” SEQ ID NOs: 1, 6, 10, 14, 16, or 19; 
or otherwise any peptide
(B) “consisting” of SEQ ID NOs: 2, 3, 4, 5, 7, 8, 9, 11, 12, 13, 15, 17, 18, or 20.
This scope presumably includes all “peptides” that “consist” or “comprise” such sequences, including sequences having modified N- or C-termini, contain D-amino acids, etc.  Furthermore, the “comprising” language also reads upon linear, branched, cyclic, and dendritic embodiments.  Accordingly, the pending claim scope encompasses an infinite number of species differing in length, molecular weight, tertiary structure, charge, D-amino acid content, etc., wherein the different species fail to share any common structure, and therefore no structural motif of record is identified as necessary, sufficient, or responsible for satisfying the required functional limitation at claim 19.
	The functional limitation is ill-defined.  Specifically, the phrase “active agent that is a complement factor 3-targeting inhibitor” is not specifically defined on record.  The only activity disclosed is a generic hemolytic assay at Table 1, which does not necessarily require or identify that C3 is specifically inhibited in the complement pathway.  Therefore, it is unknown if any of the sequences recited actually satisfy the functional limitation of claim 19.  Furthermore, even assuming arguendo, that inhibition of hemolysis is indicative of specific inhibition of C3 specifically, the data at instant Table 1 appears to show that SEQ ID NOs: 17-20 each have a reported activity of “<=20” which includes 0% activity.  Accordingly, it is unknown if SEQ ID NOs: 17-20 exhibit any statistically significant amount of hemolysis inhibition in view of the data of record.   However, as noted above, a hemolysis assay does not specifically test for C3 inhibition, but instead may inhibit the complement pathway at some point in the pathway, but not necessarily C3 (see, e.g., WO’578 at 25 at lines 15-27, explaining that hemolytic assays test activity of complement, but that inhibition of hemolysis may result from inhibition of C3, C4, C2, or C5).  Therefore, it is unknown which, if any, peptide structures ostensibly encompassed by instant claim 19 satisfies the functional limitation of instant claim 19.
In addition, the courts have stated that the disclosure of two species does not describe a broader generic claim (see, e.g., In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989)).  This is pertinent because zero species of cyclic, branched, dendritic, or D-amino acid containing “inhibitors” were identified or disclosed on record.   Therefore, in the absence of any evidence, an artisan would not reasonably conclude that the Applicant had possession of the vast and highly varied genus presently claimed.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). The courts have stated that “merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus” (see, e.g., AbbVie v. Janssen, 111 USPQ2d 1780 (Fed. Cir. 2014) at 1789).  Likewise, here, Applicant has ostensibly recited a genus of >>trillions of highly distinct structures lacking any common structural motif responsible for activity, and then attempted to “draw[] a fence around a perceived genus” by reciting an ill-defined functional limitation corresponding only to a desired and hoped for result Applicant wished to achieve.  However, no clear evidence on record specifically illustrates that all compounds within the structural definition of instant claim 19 actually exhibit the required function of being an “active agent that is a complement factor 3-targeting inhibitor”.  Rather, the data of record does not appear to unambiguously identify C3 inhibitors from inhibitors of other portions of the complement pathway.  Therefore, it is unclear which compounds, if any at all, actually satisfy the functional limitation. 
Accordingly, in the absence of clear guidance evidencing possession of a recognizable genus of structures capable of achieving the function of inhibiting complement factor 3 and specifically being “a complement factor 3-targeting inhibitor” (i.e., the inhibitor must target C3), an artisan would not reasonably conclude Applicant possessed the functionally limited genus presently claimed.
	Accordingly, claim 19 is rejected.

Response to Arguments
Applicant’s arguments with respect to claim 19 have been considered but are substantially rendered moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner acknowledges the arguments pertaining to 35 USC 101, but notes that the arguments do not address the revised rejection of record, which now directly pertains to the fragment of a naturally occurring polypeptide.
Accordingly, all arguments have been fully considered but not found persuasive for reasons of record.  

Conclusion
Claim 19 is rejected.  All other claims are withdrawn.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654